Name: Commission Regulation (EEC) No 1383/79 of 3 July 1979 repealing Regulation (EEC) No 1233/79 opening an invitation to tender for the mobilization of semi-milled long grain rice as food aid for the Socialist Republic of Vietnam
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 4. 7 . 79 Official Journal of the European Communities No L 166/ 19 COMMISSION REGULATION (EEC) No 1383/79 of 3 July 1979 repealing Regulation (EEC) No 1233/79 opening an invitation to tender for the mobilization of semi-milled long grain rice as food aid for the Socialist Republic of Vietnam THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as amended by Regulation (EEC) No 1 260/78 (2 ), Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 laying down the conditions for the mobilization of cereals as food aid (3 ), and in particular Article 6 thereof, Whereas Commission Regulation (EEC) No 1233/79 of 22 June 1979 (4) opened an invita ­ tion to tender for the mobilization of semi-milled long grain rice as food aid for the Socialist Republic of Vietnam ; whereas the said invitation to tender should be cancelled ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman , HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1233/79 is hereby repealed . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 July 1979 . For the Commission Finn GUNDELACH Vice-President 0 OJ No L 166, 25 . 6 . 1976, p. 1 . (2 ) OJ No L 156, 14 . 6 . 1978 , p. 11 . (J ) OJ No L 281 , 1.11 . 1975, p. 89 . ( «) OJ No L 156, 23 . 6 . 1979 , p. 11 .